                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION

Juan Mendez,                         )          Case No. 6:19-cv-00539-DCC-KFM
                                     )
                   Plaintiff,        )
                                     )
v.                                   )                      ORDER
                                     )
C/O Glover, C/O Cook, C/O Cleveland, )
C/O Houser, Sgt. Brown,              )
                                     )
                   Defendants.       )
________________________________ )

      This matter is before the Court on Plaintiff’s Complaint alleging violations of his

civil rights pursuant to 42 U.S.C. § 1983. ECF No. 1. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to United

States Magistrate Judge Kevin F. McDonald for pre-trial proceedings and a Report and

Recommendation (“Report”). By Order dated March 29, 2019, service was authorized on

the Defendants; on May 2, 2019, the summons was returned unexecuted for Defendants

C/O Glover, C/O Houser, and Sgt. Brown. ECF Nos. 12, 17. The Magistrate Judge gave

Plaintiff an opportunity to provide additional information necessary to accomplish service;

however, Plaintiff failed to adequately respond to the Order. 1 See ECF No. 19, 25. On



      1 On July 8, 2019, Plaintiff provided a new Form USM-285 for C/O Houser, ECF
No. 34; however, he failed to provide any additional information that would assist in
accomplishing service. Plaintiff has not provided any additional service documents for
information for C/O Glover or Sgt. Brown.
July 9, 2019, the Magistrate Judge issued a Report recommending that these Defendants

be dismissed for failure to prosecute pursuant to Federal Rule of Civil Procedure 4(m).

ECF No. 36. The Magistrate Judge advised Plaintiff of the procedures and requirements

for filing objections to the Report and the serious consequences if he failed to do so.

Plaintiff has filed no objections, and the time to do so has passed.

       The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report’s

recommendation. Accordingly, the Court adopts the Report by reference in this Order.

Defendants C/O Houser, C/O Glover, and Sgt. Brown are dismissed without prejudice

pursuant to Federal Rule of Civil Procedure 4(m).
      IT IS SO ORDERED.

                                                       s/ Donald C. Coggins, Jr.
                                                       United States District Judge
August 2, 2019
Spartanburg, South Carolina




                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.
